Citation Nr: 0421725	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-17 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from August 1969 to February 
1971.

In a July 2000 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, denied entitlement to service connection for right 
ankle disability and for rheumatoid arthritis on the basis 
that the claims were not well grounded.  In June 2001 the RO 
initiated the re-adjudication of the claims for service 
connection for right ankle disability and rheumatoid 
arthritis on a de novo basis pursuant to Section 7(b) of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, 2099 (2000).  The veteran thereafter 
perfected his appeal of the issue of entitlement to service 
connection for right ankle disability to the Board of 
Veterans' Appeals (Board).

In a March 2002 rating decision, the RO denied entitlement to 
service connection for PTSD.  The veteran perfected his 
appeal of that issue to the Board as well.  In March 2004 the 
veteran testified from the RO before the undersigned, seated 
in Washington, DC, at a videoconference hearing.  He 
thereafter submitted additional medical evidence in May 2004, 
with an attached waiver of initial RO consideration.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran's right ankle disability originated in 
service.






CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2003).  

2.  The veteran has right ankle disability that is the result 
of injury incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, a June 2001 rating decision denied 
service connection for right ankle disability and a March 
2002 rating decision denied service connection for PTSD.  The 
record reflects that the veteran was provided with notice of 
both rating decisions, and was provided with a statement of 
the case in August 2002 which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.  In 
addition, he was specifically advised by VA, via March 2001 
and January 2002 correspondences, of the information and 
evidence necessary to substantiate his claims, and of what 
evidence VA would obtain on his behalf and of what evidence 
he was responsible for submitting.  The correspondences also 
suggested submitting any relevant evidence in his possession.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Board notes 
that in response to the January 2002 correspondence the 
veteran indicated that he had no evidence to submit with 
respect to his claim for service connection for PTSD, and 
that at his March 2004 hearing he denied receiving any 
treatment for PTSD.
 
Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case informed the veteran of the information and 
evidence needed to substantiate his claims.  Moreover, and as 
noted above, the March 2001 and January 2002 correspondences 
notified the veteran as to which evidence would be obtained 
by him and which evidence would be retrieved by VA.  It is 
clear from submissions by and on behalf of the veteran that 
he is fully conversant with the legal requirements in this 
case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  The 
record contains the veteran's service medical records as well 
as private medical records for October 1992 to June 2000 
(including from Drs. J.G.L. and P.H.W., from Mr. J.E.N., and 
from Hillcrest Orthopaedics, Piedmont Arthritis Clinic and 
Prosthetic Care).  The Board notes that the veteran is 
apparently in receipt of disability benefits from the Social 
Security Administration (SSA).  Notably, neither the veteran 
nor his representative has requested that VA obtain any 
records from the SSA for the veteran, or suggested that any 
such records would be pertinent to his claims.  Nor is there 
otherwise any indication that records from the SSA would be 
pertinent to the instant appeal, particularly as the veteran 
denies the existence of any medical records pertaining to his 
claimed PTSD.  The Board consequently concludes that VA's 
duty to assist the veteran in obtaining records in support of 
his appeal has been fulfilled.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claims.  Given the 
disposition below of the veteran's claim for service 
connection for right ankle disability, the Board concludes 
that he has not been prejudiced by any failure to afford him 
a VA examination in connection with that claim.  With respect 
to the claim for service connection for PTSD, while the 
veteran contends that he is entitled to a VA examination, the 
Board notes that there is no service or post-service medical 
evidence of a diagnosis of PTSD, and the veteran admitted in 
January 2002 and at his March 2004 hearing that he has not 
sought any treatment for PTSD, and that there is no 
outstanding pertinent evidence regarding any PTSD.  In 
addition, there is no indication that either he or his spouse 
is qualified through education, training or experience to 
offer medical opinions.  See 38 C.F.R. § 3.159(a)(1) (2003).

Applicable law and regulations specify that VA is required to 
provide a medical examination if VA determines that it is 
necessary to decide the claim.  A medical examination is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  
Given that there is no competent lay or medical evidence of a 
current diagnosed PTSD or persistent or recurrent symptoms of 
PTSD, the Board finds that VA is not required to afford the 
veteran a VA examination in connection with his PTSD claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service incurrence of arthritis during wartime 
service may be presumed if it is manifested to a compensable 
degree within one year of the veteran's discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2003).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

I.  PTSD

Factual background

Service medical records are negative for any complaints, 
finding or diagnosis of PTSD.

In statements on file, the veteran contends that while he was 
not treated for psychiatric problems in service, he 
nevertheless has PTSD as the result of witnessing the 
treatment of wounded soldiers at a military hospital located 
in Pennsylvania.

At his March 2004 hearing before the undersigned, the veteran 
testified that he had PTSD from his experiences while 
hospitalized at a military facility in Pennsylvania for the 
treatment of his hearing loss.  His specific stressors 
concerned witnessing the treatment of wounded soldiers 
returning from Vietnam.  The veteran denied receiving any 
treatment for PTSD, but discussed the psychiatric symptoms he 
believes he currently experiences.  His spouse also discussed 
the psychiatric symptoms she believes he currently 
experiences.

Analysis

Service medical records are negative for any reference to 
PTSD, and there is no post-service medical evidence 
demonstrating that the veteran currently has PTSD.  Although 
the veteran contends that he has "all the symptoms" of 
PTSD, and his spouse has testified as to some of the 
referenced symptoms, there is no indication that either he or 
his spouse is qualified through education, training or 
experience to offer medical opinions.  As laypersons, 
therefore, their statements as to medical diagnosis do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2003).  

As noted previously, there must be evidence of the current 
existence of a claimed disability in order for service 
connection to be granted for that disability.  See Rabideau, 
supra.  Since the competent evidence on file does not show 
that the veteran currently has PTSD, his claim for that 
disability must be denied.

II.  Right ankle disability

Factual background

Service medical records show that the veteran presented in 
September 1969 with complaints of right ankle pain and 
tightness following a twisting injury; physical examination 
disclosed the presence of a pulled tendon in the right foot.  
The foot was still tender several days later, and he was 
placed on light duty.  In October 1969 the right ankle was X-
rayed, but no fracture was reported.  In November 1969 he was 
described as having a sprain affecting the anterior portion 
of the talo-fibular ligament; the veteran continued to 
complain of ankle tenderness and was placed on light duty.

In several statements on file the veteran contends that he 
sustained a right ankle injury in service which continued to 
cause him difficulty after service, and that the right ankle 
disorder was further affected by the subsequent development 
of rheumatoid arthritis.

Private medical records and statements for October 1992 to 
June 2000 show that the veteran has been diagnosed since 1986 
with rheumatoid arthritis thought to have led to severe 
deformity of his right foot; his physicians note that unless 
the veteran uses a brace, the right foot deformity causes him 
to ambulate on the lateral aspect of his right ankle.  The 
records show that the effects of the veteran's rheumatoid 
arthritis have led his treating physicians to consider a 
right ankle fusion.  In a June 2000 statement, J.G.L., M.D., 
indicates that the veteran had a history of a previous right 
ankle injury in service, and that the right ankle has 
continued to worsen since 1986 due to rheumatoid arthritis.

In an April 2001 statement, the veteran's spouse indicates 
that she recalls the injury to the veteran's right ankle in 
service.  She indicates that the veteran used crutches while 
his right ankle healed, but that he re-injured the same ankle 
shortly after he stopped using crutches.  She indicates that 
the veteran continued to experience right ankle problems 
throughout the remainder of service, and in the years since 
service.

At his March 2004 hearing before the undersigned, the veteran 
and his spouse testified as to the right ankle injury in 
service, indicating that the veteran continued to experience 
right ankle problems throughout the remainder of service.

In a May 2004 statement, Dr. J.G.L. indicates that he has 
treated the veteran since 1986 for rheumatoid arthritis.  He 
notes that he reviewed the veteran's service medical records 
showing a traumatic injury to the right ankle, and concluded 
that the veteran's current right ankle symptoms were not due 
to rheumatoid arthritis, but rather were due to traumatic 
osteoarthritis suffered in service.

Analysis

Service medical records show that the veteran was treated for 
right ankle complaints, described as a pulled tendon or a 
sprain, over a period of several months, requiring light 
duty.  Although there is no post-service medical evidence of 
right ankle disability for many years after service, the 
veteran's treating physician, in May 2004 and after reviewing 
the veteran's service medical records, essentially concluded 
that the documented injury in service led to the development 
of a post-service right ankle disorder.  Although the 
veteran's rheumatoid arthritis, for which service connection 
is not in effect, clearly impacts on his right ankle 
function, Dr. J.G.L. in June 2000 suggested that the 
rheumatoid arthritis only worsened an already existing right 
ankle disorder, and in May 2004 concluded that the veteran's 
current right ankle symptoms were not due to the rheumatoid 
arthritis at all, but rather to the service-incurred injury.

In short, service medical records document treatment for a 
right ankle injury, and Dr. J.G.L. has related the veteran's 
current right ankle disorder to that injury.  The referenced 
opinion was based on a review of the veteran's claims file as 
well as his experience in treating the veteran since 1986.  
In light of the above, the Board finds that the evidence 
supporting the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is in 
order for right ankle disability. 


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for right ankle disability 
is granted.





	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



